
	

113 HRES 45 IH: Expressing the sense of the House of Representatives that it is imperative that the United States creates a clear vision and goal to be the world leader in innovation, science, technology, engineering, and math to ensure the continued strength, growth, and vitality of this Nation.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Fattah submitted
			 the following resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that it is imperative that the United States creates a clear
		  vision and goal to be the world leader in innovation, science, technology,
		  engineering, and math to ensure the continued strength, growth, and vitality of
		  this Nation.
	
	
		Whereas high math and science achievement are essential to
			 the security of the United States and the strength of its economy;
		Whereas the Nation’s science and engineering workforce is
			 aging and the supply of new scientists and engineers in the United States is
			 decreasing;
		Whereas students are academically underperforming compared
			 to other industrialized nations, ranking 20th in math and 13th in
			 science;
		Whereas President Barack Obama has articulated that those
			 countries that out educate the United States today will out compete the Nation
			 tomorrow;
		Whereas education offers a source of solutions to the most
			 pressing problems and everyone benefits from what schools do today to prepare
			 students to be leaders tomorrow;
		Whereas education is often perceived to be expensive, but
			 ignorance is far more costly;
		Whereas nations such as Singapore, China, and Germany have
			 made it a national priority to be world leaders in math and science;
		Whereas an increasing number of countries are dedicating a
			 large share of their gross domestic product (GDP) to research and
			 development;
		Whereas the quality of 21st century scientists, doctors,
			 and engineers will depend on the quality of education children in the United
			 States receive today;
		Whereas the future depends on new innovations and
			 technologies such as creating clean energy jobs for a clean energy
			 economy;
		Whereas some of the greatest breakthroughs and innovations
			 in science and technology have come during the most challenging times;
		Whereas innovations of the past, including walking on the
			 moon, exploring space, and developing essential vaccines, occurred because
			 people dared to dream and most importantly invested in the potential of those
			 dreams; and
		Whereas the story of the United States is fundamentally
			 rooted in a resilient spirit, always reaching for and achieving what others
			 thought impossible: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)creates a clear vision and goal for the
			 United States that sets its national priority to be the world leader in
			 innovation, science, technology, engineering, and math;
			(2)ensures that at
			 least 3 percent of United States gross domestic product (GDP) is dedicated to
			 research and development;
			(3)encourages more
			 students to study math and science by elevating these subjects to be engaging
			 and exciting subjects to study and careers to enter; and
			(4)recognizes that
			 the resilient United States spirit will carry us through the current challenges
			 we face to once again be the clear leader in innovation, research, and
			 development.
			
